EXHIBIT 10.3
HUTCHINSON TECHNOLOGY INCORPORATED
2011 EQUITY INCENTIVE PLAN
1. Purpose. The purpose of the Hutchinson Technology Incorporated 2011 Equity
Incentive Plan (the “Plan”) is to attract and retain the best available
personnel for positions of responsibility with the Company, to provide
additional incentives to them and align their interests with those of the
Company’s shareholders, and to thereby promote the Company’s long-term business
success.
2. Definitions. In this Plan, the following definitions will apply.
     (a) “Affiliate” means any corporation that is a Subsidiary or Parent of the
Company.
     (b) “Agreement” means the written or electronic agreement containing the
terms and conditions applicable to each Award granted under the Plan. An
Agreement is subject to the terms and conditions of the Plan.
     (c) “Award” means a grant made under the Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Stock Units, or Other Stock-Based Award.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Cause” means what the term is expressly defined to mean in a
then-effective written agreement (including an Agreement) between a Participant
and the Company or any Affiliate or, in the absence of any such then-effective
agreement or definition, means (i) a Participant’s material breach of any
confidentiality, non-solicitation, non-competition, invention assignment or
similar agreement with the Company or any Affiliate, (ii) an act or acts of
dishonesty undertaken by a Participant resulting in gain or personal enrichment
of the Participant at the expense of the Company, (iii) persistent failure by a
Participant to perform the duties associated with Participant’s employment or
other status as a Service Provider, (iv) any failure by the Participant to
materially conform to the Company’s business conduct or ethics code, or (v) the
indictment or conviction of the Participant for a felony.
     (f) “Change in Control” means one of the following:
          (1) any individual, entity or Group (a “Person”) becomes a “beneficial
owner” (as defined in Rule 13d-3 or any successor rule under the Exchange Act),
directly or indirectly, of 30% or more of the combined voting power of the
Company’s Voting Securities, except that the following shall not constitute a
Change in Control: (A) any acquisition or beneficial ownership by the Company or
a Subsidiary; (B) any acquisition or beneficial ownership by any employee
benefit plan (or related trust) sponsored or maintained by the Company or one or
more Subsidiary; (C) any formation of a Group consisting solely of beneficial
owners of the Company’s Voting Securities as of the effective date of this Plan,
or any repurchase or other acquisition by the Company of its Voting Securities
that causes any Person to become the beneficial owner of 30% or more of the
Company’s Voting Securities, in either case so long as such Person does not
acquire beneficial ownership of additional Company Voting Securities after the
Person initially became the beneficial owner of 30% or more of the Company’s
Voting Securities by one of the means described in this clause (C); or (D) any
acquisition of beneficial ownership by any entity with respect to which,
immediately following such acquisition, more than 70% of the combined voting
power of such entity’s then outstanding Voting Securities is beneficially owned,
directly or indirectly, by all or substantially all of the Persons who
beneficially owned the Company’s Voting Securities immediately prior to such
acquisition in substantially the same proportions as their ownership of the
Company’s Voting Securities immediately prior to such acquisition;
          (2) Individuals who are Continuing Directors cease for any reason to
constitute a majority of the members of the Board; or
          (3) The consummation of a Corporate Transaction unless, immediately
following such Corporate Transaction, all or substantially all of the Persons
who were the beneficial owners of the Company’s Voting Securities immediately
prior to such Corporate Transaction beneficially own, directly or indirectly,
more than 70% of the combined voting power of the then outstanding Voting
Securities of the surviving or acquiring entity (or its Parent) resulting from
such Corporate Transaction in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Company’s
Voting Securities.
          Notwithstanding the foregoing, to the extent that any Award
constitutes a deferral of compensation subject to Code Section 409A, and if that
Award provides for a change in the time or form of payment upon a Change in
Control, then no Change in Control shall be deemed to have occurred upon an
event described in Section 2(f) unless the event would also constitute a change
in ownership or effective control of, or a change in the ownership of a
substantial portion of the assets of, the Company under Code Section 409A.
     (g) “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time, and the regulations promulgated thereunder.
     (h) “Committee” means two or more Non-Employee Directors designated by the
Board to administer the Plan under Section 3, each member of which shall be
(i) an independent director within the meaning of the rules and regulations of
the Nasdaq Stock Market, (ii) a non-employee director within the meaning of
Exchange Act Rule 16b-3, and (iii) an outside director for purposes of Code
Section 162(m).
     (i) “Company” means Hutchinson Technology Incorporated, a Minnesota
corporation, or any successor thereto.

 



--------------------------------------------------------------------------------



 



     (j) “Continuing Director” means an individual (A) who is, as of the
effective date of the Plan, a director of the Company, or (B) who is elected as
a director of the Company subsequent to the effective date of the Plan and whose
initial election, or nomination for initial election by the Company’s
shareholders, was approved by at least a majority of the then Continuing
Directors.
     (k) “Corporate Transaction” means a reorganization, merger or consolidation
of the company, a statutory exchange of outstanding Voting Securities, or a sale
or disposition (in one or a series of transactions) of all or substantially all
of the assets of the Company.
     (l) “Disability” means (A) any permanent and total disability under any
long-term disability plan or policy of the Company or its Affiliates that covers
the Participant, or (B) if there is no such long-term disability plan or policy,
“total and permanent disability” within the meaning of Code Section 22(e)(3).
     (m) “Employee” means an employee of the Company or an Affiliate.
     (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended
and in effect from time to time.
     (o) “Fair Market Value” means the fair market value of a Share determined
as follows:
          (1) If the Shares are readily tradable on an established securities
market (as determined under Code Section 409A), then Fair Market Value will be
the closing sales price for a Share on the principal securities market on which
it trades on the date for which it is being determined, or if no sale of Shares
occurred on that date, on the next preceding date on which a sale of Shares
occurred, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or
          (2) If the Shares are not then readily tradable on an established
securities market (as determined under Code Section 409A), then Fair Market
Value will be determined by the Committee as the result of a reasonable
application of a reasonable valuation method that satisfies the requirements of
Code Section 409A.
     (p) “Full Value Award” means an Award other than an Option or Stock
Appreciation Right.
     (q) “Grant Date” means the date on which the Committee approves the grant
of an Award under the Plan, or such later date as may be specified by the
Committee on the date the Committee approves the Award.
     (r) “Group” means two or more persons acting as a partnership, limited
partnership, syndicate or other group for the purpose of acquiring, holding or
disposing of securities of the Company.
     (s) “Non-Employee Director” means a member of the Board who is not an
Employee.
     (t) “Option” means a right granted under the Plan to purchase a specified
number of Shares at a specified price. An “Incentive Stock Option” or “ISO”
means any Option designated as such and granted in accordance with the
requirements of Code Section 422. A “Non-Statutory Stock Option” means an Option
other than an Incentive Stock Option.
     (u) “Other Stock-Based Award” means an Award described in Section 11 of
this Plan.
     (v) “Parent” means a “parent corporation,” as defined in Code
Section 424(e).
     (w) “Participant” means a person to whom an Award is or has been made in
accordance with the Plan.
     (x) “Performance-Based Compensation” means an Award to a person who is, or
is determined by the Committee to likely become, a “covered employee” (as
defined in Section 162(m)(3) of the Code) and that is intended to constitute
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code.
     (y) “Plan” means this Hutchinson Technology Incorporated 2011 Equity
Incentive Plan, as amended and in effect from time to time.
     (z) “Prior Plan” means the Hutchinson Technology Incorporated 1996
Incentive Plan, as amended and restated as of October 10, 2008.
     (aa) “Restricted Stock” means Shares issued to a Participant that are
subject to such restrictions on transfer, forfeiture conditions and other
restrictions or limitations as may be set forth in this Plan and the applicable
Agreement.
     (bb) “Service” means the provision of services by a Participant to the
Company or any Affiliate in any Service Provider capacity. A Service Provider’s
Service shall be deemed to have terminated either upon an actual cessation of
providing services or upon the entity for which the Service Provider provides
services ceasing to be an Affiliate. Except as otherwise provided in this Plan
or any Agreement, Service shall not be deemed terminated in the case of (i) any
approved leave of absence; (ii) transfers among the Company and any Affiliates
in any Service Provider capacity; or (iii) any change in status so long as the
individual remains in the service of the Company or any Affiliate in any Service
Provider capacity.

2



--------------------------------------------------------------------------------



 



     (cc) “Service Provider” means an Employee, a Non-Employee Director, or any
consultant or advisor who is a natural person and who provides services (other
than in connection with (i) a capital-raising transaction or (ii) promoting or
maintaining a market in Company securities) to the Company or any Affiliate.
     (dd) “Share” means a share of Stock.
     (ee) “Stock” means the common stock, $0.01 par value, of the Company.
     (ff) “Stock Appreciation Right” or “SAR” means a right granted under the
Plan to receive, in cash and/or Shares as determined by the Committee, an amount
equal to the appreciation in value of a specified number of Shares between the
Grant Date of the SAR and its exercise date.
     (gg) “Stock Unit” means a right granted under the Plan to receive, in cash
and/or Shares as determined by the Committee, the Fair Market Value of a Share,
subject to such restrictions on transfer, forfeiture conditions and other
restrictions or limitations as may be set forth in this Plan and the applicable
Agreement.
     (hh) “Subsidiary” means a “subsidiary corporation,” as defined in Code
Section 424(f), of the Company.
     (ii) “Substitute Award” means an Award granted upon the assumption of, or
in substitution or exchange for, outstanding awards granted by a company or
other entity acquired by the Company or any Affiliate or with which the Company
or any Affiliate combines.
     (jj) “Voting Securities” of an entity means the outstanding securities
entitled to vote generally in the election of directors (or comparable equity
interests) of such entity.
3. Administration of the Plan.
     (a) Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 3.
     (b) Scope of Authority. Subject to the terms of the Plan, the Committee
shall have the authority, in its discretion, to take such actions as it deems
necessary or advisable to administer the Plan, including:
          (1) determining the Service Providers to whom Awards will be granted,
the timing of each such Award, the types of Awards and the number of Shares
covered by each Award, the terms, conditions, performance criteria, restrictions
and other provisions of Awards, and the manner in which Awards are paid or
settled;
          (2) cancelling or suspending an Award or the exercisability of an
Award, accelerating the vesting or extending the exercise period of an Award, or
otherwise amending the terms and conditions of any outstanding Award, subject to
the requirements of Sections 6(b), 15(d) and 15(e);
          (3) establishing, amending or rescinding rules to administer the Plan,
interpreting the Plan and any Award or Agreement made under the Plan, and making
all other determinations necessary or desirable for the administration of the
Plan; and
          (4) taking such actions as are described in Section 3(c) with respect
to Awards to foreign Service Providers.
     (c) Awards to Foreign Service Providers. The Committee may grant Awards to
Service Providers who are foreign nationals, who are located outside of the
United States or who are not compensated from a payroll maintained in the United
States, or who are otherwise subject to (or could cause the Company to be
subject to) legal or regulatory requirements of countries outside of the United
States, on such terms and conditions different from those specified in the Plan
as may, in the judgment of the Committee, be necessary or desirable to comply
with applicable foreign laws and regulatory requirements and to promote
achievement of the purposes of the Plan. In connection therewith, the Committee
may establish such subplans and modify exercise procedures and other Plan rules
and procedures to the extent such actions are deemed necessary or desirable, and
may take any other action that it deems advisable to obtain local regulatory
approvals or to comply with any necessary local governmental regulatory
exemptions.
     (d) Acts of the Committee; Delegation. A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee, and any
act of a majority of the members present at any meeting at which a quorum is
present or any act unanimously approved in writing by all members of the
Committee shall be the act of the Committee. Any such action of the Committee
shall be valid and effective even if the members of the Committee at the time of
such action are later determined not to have satisfied all of the criteria for
membership in clauses (i), (ii) and (iii) of Section 2(h). To the extent not
inconsistent with applicable law or stock exchange rules, the Committee may
delegate all or any portion of its authority under the Plan to any one or more
of its members or, as to Awards to Participants who are not subject to
Section 16 of the Exchange Act, to one or more executive officers of the
Company. The Committee may also delegate non-discretionary administrative
responsibilities in connection with the Plan to such other persons as it deems
advisable.
     (e) Finality of Decisions. The Committee’s interpretation of the Plan and
of any Award or Agreement made under the Plan and all related decisions or
resolutions of the Board or Committee shall be final and binding on all parties
with an interest therein.

3



--------------------------------------------------------------------------------



 



     (f) Indemnification. Each person who is or has been a member of the
Committee or of the Board, and any other person to whom the Committee delegates
authority under the Plan, shall be indemnified by the Company, to the maximum
extent permitted by law, against liabilities and expenses imposed upon or
reasonably incurred by such person in connection with or resulting from any
claims against such person by reason of the performance of the individual’s
duties under the Plan. This right to indemnification is conditioned upon such
person providing the Company an opportunity, at the Company’s expense, to handle
and defend the claims before such person undertakes to handle and defend them on
such person’s own behalf. The Company will not be required to indemnify any
person for any amount paid in settlement of a claim unless the Company has first
consented in writing to the settlement. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
person or persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise.
4. Shares Available Under the Plan.
     (a) Maximum Shares Available. Subject to Section 4(b) and to adjustment as
provided in Section 12(a), the number of Shares that may be the subject of
Awards and issued under the Plan shall be 1,200,000, plus any Shares remaining
available for future grants under the Prior Plan on the effective date of this
Plan. After the effective date of the Plan, no additional awards may be granted
under the Prior Plan. Shares issued under the Plan shall come from authorized
and unissued Shares. In determining the number of Shares to be counted against
this share reserve in connection with any Award, the following rules shall
apply:
          (1) Shares that are subject to Awards of Options or Stock Appreciation
Rights shall be counted against the share reserve as one Share for every one
Share granted.
          (2) Shares that are subject to Full Value Awards shall be counted
against the share reserve as 1.25 Shares for every one Share granted.
          (3) Where the number of Shares subject to an Award is variable on the
Grant Date, the number of Shares to be counted against the share reserve prior
to the settlement of the Award shall be the maximum number of Shares that could
be received under that particular Award.
          (4) Where two or more types of Awards are granted to a Participant in
tandem with each other, such that the exercise of one type of Award with respect
to a number of Shares cancels at least an equal number of Shares of the other,
the number of Shares to be counted against the share reserve shall be the
largest number of Shares that would be counted against the share reserve under
either of the Awards.
          (5) Substitute Awards shall not be counted against the share reserve,
nor shall they reduce the Shares authorized for grant to a Participant in any
calendar year.
     (b) Effect of Forfeitures and Other Actions. Any Shares subject to an
Award, or to an award granted under the Prior Plan that is outstanding on the
effective date of this Plan (a “Prior Plan Award”), that is forfeited or expires
or is settled for cash shall, to the extent of such forfeiture, expiration or
cash settlement, again become available for Awards under this Plan, and the
total number of Shares available for grant under Section 4(a) shall be
correspondingly increased as provided in Section 4(c) below. The following
Shares shall not, however, again become available for Awards or increase the
number of Shares available for grant under Section 4(a): (i) Shares tendered by
the Participant or withheld by the Company in payment of the purchase price of a
stock option issued under this Plan or the Prior Plan, (ii) Shares tendered by
the Participant or withheld by the Company to satisfy any tax withholding
obligation with respect to an Award or Prior Plan Award, (iii) Shares
repurchased by the Company with proceeds received from the exercise of an option
issued under this Plan or the Prior Plan, and (iv) Shares subject to a stock
appreciation right issued under this Plan or the Prior Plan that are not issued
in connection with the stock settlement of that stock appreciation right upon
its exercise.
     (c) Counting Shares Again Available. Each Share that again becomes
available for Awards as provided in Section 4(b) shall increase the total number
of Shares available for grant under Section 4(a) by (i) one Share if such Share
was subject to an Option or Stock Appreciation Right under the Plan or to a
stock option or stock appreciation right award under the Prior Plan, and
(ii) 1.25 Shares if such Share was subject to a Full Value Award under the Plan
or to an award other than a stock option or stock appreciation right award under
the Prior Plan.
     (d) Effect of Plans Operated by Acquired Companies. If a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by shareholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan.
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Non-Employee Directors prior to such acquisition or combination.

4



--------------------------------------------------------------------------------



 



     (e) No Fractional Shares. Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number. No
fractional Shares may be issued under the Plan, and in connection with any
calculation under the Plan that would otherwise result in the issuance or
withholding of a fractional Share, the number of Shares shall be rounded down to
the nearest whole Share.
     (f) Individual Option and SAR Limit. The aggregate number of Shares subject
to Options and/or Stock Appreciation Rights granted during any calendar year to
any one Participant shall not exceed 250,000 Shares.
5. Eligibility. Participation in the Plan is limited to Service Providers.
Incentive Stock Options may only be granted to Employees.
6. General Terms of Awards.
     (a) Award Agreement. Except for any Award that involves only the immediate
issuance of unrestricted Shares, each Award shall be evidenced by an Agreement
setting forth the number of Shares subject to the Award together with such other
terms and conditions applicable to the Award (and not inconsistent with the
Plan) as determined by the Committee. An Award will not become effective unless
acceptance of the Agreement in a manner permitted by the Committee is received
by the Company within 30 days of the date the Agreement is delivered to the
Participant. An Award to a Participant may be made singly or in combination with
any form of Award. Two types of Awards may be made in tandem with each other
such that the exercise of one type of Award with respect to a number of Shares
reduces the number of Shares subject to the related Award by at least an equal
amount.
     (b) Vesting and Term. Each Agreement shall set forth the period until the
applicable Award is scheduled to expire (which shall not be more than ten years
from the Grant Date), and any applicable performance period. The Committee may
provide in an Agreement for such vesting conditions as it may determine, subject
to the following limitations:
          (1) A Full Value Award that vests solely as the result of the passage
of time and continued Service by the Participant shall be subject to a vesting
period of not less than three years from the applicable Grant Date (but
permitting pro rata vesting over such vesting period); and
          (2) A Full Value Award whose vesting is subject to the satisfaction of
performance goals over a performance period shall be subject to a performance
period of not less than one year.
The minimum vesting periods specified in clauses (1) and (2) above will not,
however, apply: (i) to Awards made in payment of or exchange for other earned
compensation (including performance-based Awards); (ii) upon a Change in
Control; (iii) to termination of Service due to death or Disability; (iv) to
termination of Service after a Participant has reached the age of 55 and has
been a Service Provider for at least ten years (whether or not consecutive);
(v) to a Substitute Award that does not reduce the vesting period of the award
being replaced; and (vi) Awards involving an aggregate number of Shares not in
excess of 5% of the number of Shares available for Awards under Section 4(a).
     (c) Transferability. Except as provided in this Section 6(c), (i) during
the lifetime of a Participant, only the Participant or the Participant’s
guardian or legal representative may exercise an Option or SAR, or receive
payment with respect to any other Award; and (ii) no Award may be sold,
assigned, transferred, exchanged or encumbered other than by will or the laws of
descent and distribution. Any attempted transfer in violation of this Section
6(c) shall be of no effect. The Committee may, however, provide in an Agreement
or otherwise that an Award (other than an Incentive Stock Option) may be
transferred pursuant to a qualified domestic relations order or may be
transferable by gift to any “family member” (as defined in General Instruction
A(5) to Form S-8 under the Securities Act of 1933) of the Participant. Any Award
held by a transferee shall continue to be subject to the same terms and
conditions that were applicable to that Award immediately before the transfer
thereof. For purposes of any provision of the Plan relating to notice to a
Participant or to acceleration or termination of an Award upon the death or
termination of employment of a Participant, the references to “Participant”
shall mean the original grantee of an Award and not any transferee.
     (d) Designation of Beneficiary. Each Participant may designate a
beneficiary or beneficiaries to exercise any Award or receive a payment under
any Award payable on or after the Participant’s death. Any such designation
shall be on a written or electronic form approved by the Committee and shall be
effective upon its receipt by the Company or an agent selected by the Company.
     (e) Termination of Service. Unless otherwise provided in an Agreement, and
subject to Section 12 of this Plan, if a Participant’s Service with the Company
and all of its Affiliates terminates, the following provisions shall apply (in
all cases subject to the scheduled expiration of an Option or Stock Appreciation
Right, as applicable):
          (1) Upon termination of Service for Cause, all unexercised Options and
SARs and all unvested portions of any other outstanding Awards shall be
immediately forfeited without consideration.
          (2) Upon termination of Service for any other reason, all unvested and
unexercisable portions of any outstanding Awards shall be immediately forfeited
without consideration.
          (3) Upon termination of Service for any reason other than Cause, death
or Disability, the currently vested and exercisable portions of Options and SARs
may be exercised for a period ending at 5:00 p.m. Central Time on the day that
is three months after the

5



--------------------------------------------------------------------------------



 



date of such termination, regardless of whether such day is a business day,
provided that if a Participant thereafter dies during such three-month period,
the vested and exercisable portions of the Options and SARs may be exercised for
a period ending at 5:00 p.m. Central Time on the day that is one year after the
date of such termination, regardless of whether such day is a business day.
However, if a Participant has been a Service Provider for at least ten years
(whether or not consecutive) and the termination of Service for any reason other
than Cause, death or Disability occurs after the Participant has reached age 55,
then the currently vested and exercisable portions of Options and SARs may be
exercised for a period ending at 5:00 p.m. Central Time on the day that is three
years after the date of such termination, regardless of whether such day is a
business day.
          (4) Upon termination of Service due to death or Disability, the
currently vested and exercisable portions of Options and SARs may be exercised
for a period ending at 5:00 p.m. Central Time on the day that is one year after
the date of such termination, regardless of whether such day is a business day.
     (f) Rights as Shareholder. No Participant shall have any rights as a
shareholder with respect to any securities covered by an Award unless and until
the date the Participant becomes the holder of record of the Shares, if any, to
which the Award relates.
     (g) Performance-Based Awards. Any Award may be granted as a
performance-based Award if the Committee establishes one or more measures of
corporate, divisional or individual performance which must be attained, and the
performance period over which the specified performance is to be attained, as a
condition to the vesting, exercisability, lapse of restrictions and/or
settlement in cash or Shares of such Award. In connection with any such Award,
the Committee shall determine the extent to which performance measures have been
attained and other applicable terms and conditions have been satisfied, and the
degree to which vesting, exercisability, lapse of restrictions and/or settlement
in cash or Shares of such Award has been earned. Any performance-based Award
that is intended by the Committee to qualify as Performance-Based Compensation
shall additionally be subject to the requirements of Section 17 of this Plan.
Except as provided in Section 17 with respect to Performance-Based Compensation,
the Committee shall also have the authority to provide, in an Agreement or
otherwise, for the modification of a performance period and/or an adjustment or
waiver of the achievement of performance goals upon the occurrence of certain
events, which may include a Change of Control, a Corporate Transaction, a
recapitalization, a change in the accounting practices of the Company, or the
Participant’s death or Disability.
7. Stock Option Awards.
     (a) Type and Exercise Price. The Agreement pursuant to which an Option is
granted shall specify whether the Option is an Incentive Stock Option or a
Non-Statutory Stock Option. The exercise price at which each Share subject to an
Option may be purchased shall be determined by the Committee and set forth in
the Agreement, and shall not be less than the Fair Market Value of a Share on
the Grant Date, except in the case of Substitute Awards.
     (b) Payment of Exercise Price. The purchase price of the Shares with
respect to which an Option is exercised shall be payable in full at the time of
exercise. The purchase price may be paid in cash or in such other manner as the
Committee may permit, including payment under a broker-assisted sale and
remittance program acceptable to the Committee or by withholding Shares
otherwise issuable to the Participant upon exercise of the Option or by delivery
to the Company of Shares (by actual delivery or attestation) already owned by
the Participant (in each case, such Shares having a Fair Market Value as of the
date the Option is exercised equal to the purchase price of the Shares being
purchased).
     (c) Exercisability and Expiration. Each Option shall be exercisable in
whole or in part on the terms provided in the Agreement. No Option shall be
exercisable at any time after its scheduled expiration. When an Option is no
longer exercisable, it shall be deemed to have terminated.
     (d) Incentive Stock Options.
          (1) An Option will constitute an Incentive Stock Option only if the
Participant receiving the Option is an Employee, and only to the extent that
(i) it is so designated in the applicable Agreement and (ii) the aggregate Fair
Market Value (determined as of the Option’s Grant Date) of the Shares with
respect to which Incentive Stock Options held by the Participant first become
exercisable in any calendar year (under the Plan and all other plans of the
Company and its Affiliates) does not exceed $100,000. To the extent an Option
granted to a Participant exceeds this limit, the Option shall be treated as a
Non-Statutory Stock Option. The maximum number of Shares that may be issued upon
the exercise of Incentive Stock Options shall equal the maximum number of Shares
that may be the subject of Awards and issued under the Plan as provided in the
first sentence of Section 4(a).
          (2) No Participant may receive an Incentive Stock Option under the
Plan if, immediately after the grant of such Award, the Participant would own
(after application of the rules contained in Code Section 424(d)) Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or an Affiliate, unless (i) the option price for that
Incentive Stock Option is at least 110% of the Fair Market Value of the Shares
subject to that Incentive Stock Option on the Grant Date and (ii) that Option
will expire no later than five years after its Grant Date.
          (3) For purposes of continued Service by a Participant who has been
granted an Incentive Stock Option, no approved leave of absence may exceed three
months unless reemployment upon expiration of such leave is provided by statute
or contract. If reemployment is not so provided, then on the date six months
following the first day of such leave, any Incentive Stock Option held

6



--------------------------------------------------------------------------------



 



by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Non-Statutory Stock Option.
          (4) If an Incentive Stock Option is exercised after the expiration of
the exercise periods that apply for purposes of Code Section 422, such Option
shall thereafter be treated as a Non-Statutory Stock Option.
          (5) The Agreement covering an Incentive Stock Option shall contain
such other terms and provisions that the Committee determines necessary to
qualify the Option as an Incentive Stock Option.
8. Stock Appreciation Rights.
     (a) Nature of Award. An Award of Stock Appreciation Rights shall be subject
to such terms and conditions determined by the Committee, to receive upon
exercise of the Stock Appreciation Right all or a portion of the excess of
(i) the Fair Market Value of a specified number of Shares as of the date of
exercise of the Stock Appreciation Right over (ii) a specified exercise price
that shall not be less than 100% of the Fair Market Value of such Shares on the
Grant Date of the Stock Appreciation Right, except in the case of Substitute
Awards.
     (b) Exercise of SAR. Each Stock Appreciation Right may be exercisable in
whole or in part at the times, on the terms and in the manner provided in the
Agreement. No Stock Appreciation Right shall be exercisable at any time after
its scheduled expiration. When a Stock Appreciation Right is no longer
exercisable, it shall be deemed to have terminated. Upon exercise of a Stock
Appreciation Right, payment to the Participant shall be made at such time or
times as shall be provided in the Agreement in the form of cash, Shares or a
combination of cash and Shares as determined by the Committee. The Agreement may
provide for a limitation upon the amount or percentage of the total appreciation
on which payment (whether in cash and/or Shares) may be made in the event of the
exercise of a Stock Appreciation Right.
9. Restricted Stock Awards.
     (a) Vesting and Consideration. Shares subject to a Restricted Stock Award
shall be subject to vesting conditions, and the corresponding lapse or waiver of
forfeiture conditions and other restrictions, based on such factors and
occurring over such period of time as the Committee may determine in its
discretion. The Committee may provide whether any consideration other than
Services must be received by the Company or any Affiliate as a condition
precedent to the grant of a Restricted Stock Award.
     (b) Shares Subject to Restricted Stock Awards. Unvested Shares subject to a
Restricted Stock Award shall be evidenced by a book-entry in the name of the
Participant with the Company’s transfer agent. Such book-entry shall be subject
to transfer restrictions and accompanied by an appropriate legend referring to
the restricted nature of the Restricted Stock evidenced thereby. Upon the
vesting of Shares of Restricted Stock and the corresponding lapse of the
restrictions and forfeiture conditions, the corresponding transfer restrictions
and restrictive legend will be removed from the book-entry evidencing such
Shares. Such vested Shares may, however, remain subject to additional
restrictions as provided in Section 18(c). Except as otherwise provided in the
Plan or an applicable Agreement, a Participant with a Restricted Stock Award
shall have all the rights of a shareholder, including the right to vote the
Shares of Restricted Stock.
     (c) Dividends and Distributions. Except as otherwise provided in an
applicable Agreement, any dividends or distributions (other than regular
quarterly cash dividends in the case of Restricted Stock Awards that are subject
only to service-based vesting conditions) paid with respect to Shares subject to
the unvested portion of a Restricted Stock Award will be subject to the same
restrictions as the Shares to which such dividends or distributions relate.
10. Stock Unit Awards.
     (a) Vesting and Consideration. A Stock Unit Award shall be subject to
vesting conditions, and the corresponding lapse or waiver of forfeiture
conditions and other restrictions, based on such factors and occurring over such
period of time as the Committee may determine in its discretion. The Committee
may provide whether any consideration other than Services must be received by
the Company or any Affiliate as a condition precedent to the settlement of a
Stock Unit Award.
     (b) Payment of Award. Following the vesting of a Stock Unit Award,
settlement of the Award and payment to the Participant shall be made at such
time or times in the form of cash, Shares (which may themselves be considered
Restricted Stock under the Plan subject to restrictions on transfer and
forfeiture conditions) or a combination of cash and Shares as determined by the
Committee. If the Stock Unit Award is not by its terms exempt from the
requirements of Code Section 409A, then the applicable Agreement shall contain
terms and conditions necessary to avoid adverse tax consequences specified in
Code Section 409A.
11. Other Stock-Based Awards. The Committee may from time to time grant Stock
and other Awards that are valued by reference to and/or payable in whole or in
part in Shares under the Plan. The Committee, in its sole discretion, shall
determine the terms and conditions of such Awards, which shall be consistent
with the terms and purposes of the Plan. The Committee may, in its sole
discretion, direct the Company to issue Shares subject to restrictive legends
and/or stop transfer instructions that are consistent with the terms and
conditions of the Award to which the Shares relate.

7



--------------------------------------------------------------------------------



 



12. Changes in Capitalization, Corporate Transactions, Change in Control.
     (a) Adjustments for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of FASB ASC Topic 718 — Stock Compensation)
that causes the per share value of Shares to change, such as a stock dividend,
stock split, spinoff, rights offering or recapitalization through an
extraordinary dividend, the Committee shall make such adjustments as it deems
equitable and appropriate to (i) the aggregate number and kind of Shares or
other securities issued or reserved for issuance under the Plan, (ii) the number
and kind of Shares or other securities subject to outstanding Awards, (iii) the
exercise price of outstanding Options and SARs, and (iv) any maximum limitations
prescribed by the Plan with respect to certain types of Awards or the grants to
individuals of certain types of Awards. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights of
Participants. In either case, any such adjustment shall be conclusive and
binding for all purposes of the Plan. No adjustment shall be made pursuant to
this Section 12(a) in connection with the conversion of any convertible
securities of the Company, or in a manner that would cause Incentive Stock
Options to violate Section 422(b) of the Code or cause an Award to be subject to
adverse tax consequences under Section 409A of the Code.
     (b) Corporate Transactions. Unless otherwise provided in an applicable
Agreement, the following provisions shall apply to outstanding Awards in the
event of a Change in Control that involves a Corporate Transaction.
          (1) Continuation, Assumption or Replacement of Awards. In the event of
a Corporate Transaction, then the surviving or successor entity (or its Parent)
may continue, assume or replace Awards outstanding as of the date of the
Corporate Transaction (with such adjustments as may be required or permitted by
Sections 12(a) and 6(g)), and such Awards or replacements therefor shall remain
outstanding and be governed by their respective terms, subject to
Section 12(b)(4) below. A surviving or successor entity may elect to continue,
assume or replace only some Awards or portions of Awards. For purposes of this
Section 12(b)(1), an Award shall be considered assumed or replaced if, in
connection with the Corporate Transaction and in a manner consistent with Code
Sections 409A and 424, either (i) the contractual obligations represented by the
Award are expressly assumed by the surviving or successor entity (or its Parent)
with appropriate adjustments to the number and type of securities subject to the
Award and the exercise price thereof that preserves the intrinsic value of the
Award existing at the time of the Corporate Transaction, or (ii) the Participant
has received a comparable equity-based award that preserves the intrinsic value
of the Award existing at the time of the Corporate Transaction and provides for
a vesting or exercisability schedule that is the same as or more favorable to
the Participant.
          (2) Acceleration. If and to the extent that outstanding Awards under
the Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then (i) all outstanding Options and SARs shall become fully
exercisable for such period of time prior to the effective time of the Corporate
Transaction as is deemed fair and equitable by the Committee, and shall
terminate at the effective time of the Corporate Transaction, and (ii) all
outstanding Full Value Awards shall fully vest immediately prior to the
effective time of the Corporate Transaction. The Committee shall provide written
notice of the period of accelerated exercisability of Options and SARs to all
affected Participants. The accelerated exercisability of any Option or SAR
pursuant to this Section 12(b)(2) and the exercise of any Option or SAR whose
exercisability is so accelerated shall be conditioned upon the consummation of
the Corporate Transaction, and any such exercise shall be effective only
immediately before such consummation.
          (3) Payment for Awards. If and to the extent that outstanding Awards
under the Plan are not continued, assumed or replaced in connection with a
Corporate Transaction, then the Committee may provide that some or all of such
outstanding Awards shall be canceled at or immediately prior to the effective
time of the Corporate Transaction in exchange for payments to the holders as
provided in this Section 12(b)(3). The Committee will not be required to treat
all Awards similarly for purposes of this Section 12(b)(3). The payment for any
Award canceled shall be in an amount equal to the difference, if any, between
(i) the fair market value (as determined in good faith by the Committee) of the
consideration that would otherwise be received in the Corporate Transaction for
the number of Shares subject to the Award, and (ii) the aggregate exercise price
(if any) for the Shares subject to such Award. If the amount determined pursuant
to clause (i) of the preceding sentence is less than or equal to the amount
determined pursuant to clause (ii) of the preceding sentence with respect to any
Award, such Award may be canceled pursuant to this Section 12(b)(3) without
payment of any kind to the affected Participant. Payment of any amount under
this Section 12(b)(3) shall be made in such form, on such terms and subject to
such conditions as the Committee determines in its discretion, which may or may
not be the same as the form, terms and conditions applicable to payments to the
Company’s shareholders in connection with the Corporate Transaction, and may, in
the Committee’s discretion, include subjecting such payments to vesting
conditions comparable to those of the Award surrendered, subjecting such
payments to escrow or holdback terms comparable to those imposed upon the
Company’s shareholders under the Corporate Transaction, or calculating and
paying the present value of payments that would otherwise be subject to escrow
or holdback terms.
          (4) Termination After a Corporate Transaction. If and to the extent
that Awards are continued, assumed or replaced under the circumstances described
in Section 12(b)(1), and if within one year after the Corporate Transaction a
Participant experiences an involuntary termination of Service for reasons other
than Cause, then (i) outstanding Options and SARs issued to the Participant that
are not yet fully exercisable shall immediately become exercisable in full and
shall remain exercisable for one year following the Participant’s termination of
Service, and (ii) any Full Value Awards that are not yet fully vested shall
immediately vest in full.

8



--------------------------------------------------------------------------------



 



     (c) Change in Control. In connection with a Change in Control that does not
involve a Corporate Transaction, the Committee may provide (in the applicable
Agreement or otherwise) for one or more of the following: (i) that any Award
shall become fully vested and exercisable upon the occurrence of the Change in
Control or upon the involuntary termination of the Participant without Cause
within one year of the Change in Control, (ii) that any Option or SAR shall
remain exercisable during all or some specified portion of its remaining term,
or (iii) that Awards shall be canceled in exchange for payments in a manner
similar to that provided in Section 12(b)(3). The Committee will not be required
to treat all Awards similarly in such circumstances.
     (d) Dissolution or Liquidation. Unless otherwise provided in an applicable
Agreement, in the event the shareholders of the Company approve the complete
dissolution or liquidation of the Company, all outstanding Awards shall vest and
become fully exercisable, and will terminate immediately prior to the
consummation of any such proposed action. The Committee will notify each
Participant as soon as practicable of such accelerated vesting and
exercisability and pending termination.
     (e) Limitation on Change in Control Payments. Notwithstanding anything in
Section 12(b) or 12(c) to the contrary, if, with respect to a Participant, the
acceleration of the vesting and exercisability of any Award or the payment of
cash in exchange for all or part of any Award as provided in Section 12(b) and
12(c) (which acceleration or payment could be deemed a “payment” within the
meaning of Section 280G(b)(2) of the Code), together with any other payments
that such Participant has the right to receive from the Company or any
corporation that is a member of an “affiliated group” (as defined in Section
1504(a) of the Code without regard to Section 1504(b) of the Code) of which the
Company is a member, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then such acceleration and payments pursuant to
Section 12(b) or 12(c) shall be reduced to the largest amount as, in the sole
judgment of the Committee, will result in no portion of such payments being
subject to the excise tax imposed by Section 4999 of the Code.
13. Plan Participation and Service Provider Status. Status as a Service Provider
shall not be construed as a commitment that any Award will be made under the
Plan to that Service Provider or to eligible Service Providers generally.
Nothing in the Plan or in any Agreement or related documents shall confer upon
any Service Provider or Participant any right to continued Service with the
Company or any Affiliate, nor shall it interfere with or limit in any way any
right of the Company or any Affiliate to terminate the person’s Service at any
time with or without Cause or change such person’s compensation, other benefits,
job responsibilities or title.
14. Tax Withholding. The Company or any Affiliate, as applicable, shall have the
right to (i) withhold from any cash payment under the Plan or any other
compensation owed to a Participant an amount sufficient to cover any required
withholding taxes related to the grant, vesting, exercise or settlement of an
Award, and (ii) require a Participant or other person receiving Shares under the
Plan to pay a cash amount sufficient to cover any required withholding taxes
before actual receipt of those Shares. In lieu of all or any part of a cash
payment from a person receiving Shares under the Plan, the Committee may permit
the individual to cover all or any part of the required withholdings (up to the
Participant’s minimum required tax withholding rate) through a reduction in the
number of Shares delivered or a delivery or tender to the Company of Shares held
by the Participant or other person, in each case valued in the same manner as
used in computing the withholding taxes under applicable laws.
15. Effective Date, Duration, Amendment and Termination of the Plan.
     (a) Effective Date. The Plan shall become effective on the date it is
approved by the Company’s shareholders, which shall be considered the date of
its adoption for purposes of Treasury Regulation §1.422-2(b)(2)(i). No Awards
shall be made under the Plan prior to its effective date. If the Company’s
shareholders fail to approve the Plan within 12 months of its approval by the
Board, the Plan shall be of no further force or effect.
     (b) Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it shall be distributed, all Awards have expired or terminated, the
Plan is terminated pursuant to Section 15(c), or the tenth anniversary of the
effective date of the Plan, whichever occurs first (the “Termination Date”).
Awards made before the Termination Date may be exercised, vested or otherwise
effectuated beyond the Termination Date unless limited in the Agreement or
otherwise.
     (c) Amendment and Termination of the Plan. The Board may at any time
terminate, suspend or amend the Plan. The Company shall submit any amendment of
the Plan to its shareholders for approval only to the extent required by
applicable laws or regulations or the rules of any securities exchange on which
the Shares may then be listed. No termination, suspension, or amendment of the
Plan may materially impair the rights of any Participant under a previously
granted Award without the Participant’s consent, unless such action is necessary
to comply with applicable law or stock exchange rules.
     (d) Amendment of Awards. Subject to Section 15(e), the Committee may
unilaterally amend the terms of any Agreement previously granted, except that no
such amendment may materially impair the rights of any Participant under the
applicable Award without the Participant’s consent, unless such amendment is
necessary to comply with applicable law or stock exchange rules.
     (e) No Option or SAR Repricing. Except as provided in Section 12(a), no
Option or Stock Appreciation Right granted under the Plan may be amended to
decrease the exercise price thereof, be cancelled in exchange for the grant of
any new Option or Stock Appreciation Right with a lower exercise price or any
new Full Value Award, be repurchased by the Company or any Affiliate, or
otherwise be subject to any action that would be treated under accounting rules
or otherwise as a “repricing” of such Option or Stock Appreciation Right, unless
such action is first approved by the Company’s shareholders.

9



--------------------------------------------------------------------------------



 



16. Substitute Awards. The Committee may also grant Awards under the Plan in
substitution for, or in connection with the assumption of, existing awards
granted or issued by another corporation and assumed or otherwise agreed to be
provided for by the Company pursuant to or by reason of a transaction involving
a merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation to which the Company or an Affiliate is a party.
The terms and conditions of the Substitute Awards may vary from the terms and
conditions set forth in the Plan to the extent that the Committee at the time of
the grant may deem appropriate to conform, in whole or in part, to the
provisions of the awards in substitution for which they are granted.
17. Performance-Based Compensation.
     (a) Designation of Awards. If the Committee determines at the time a Full
Value Award is granted to a Participant that such Participant is, or is likely
to be, a “covered employee” for purposes of Code Section 162(m) as of the end of
the tax year in which the Company would ordinarily claim a tax deduction in
connection with such Award, then the Committee may provide that this Section 17
will be applicable to such Award, which shall be considered Performance-Based
Compensation.
     (b) Compliance with Code Section 162(m). If an Award is subject to this
Section 17, then the lapsing of restrictions thereon and the distribution of
cash, Shares or other property pursuant thereto, as applicable, shall be subject
to the achievement over the applicable performance period of one or more
performance goals based on one or more of the performance measures specified in
Section 17(d). The Committee will select the applicable performance measure(s)
and specify the performance goal(s) based on those performance measures for any
performance period, specify in terms of an objective formula or standard the
method for calculating the amount payable to a Participant if the performance
goal(s) are satisfied, and certify the degree to which applicable performance
goals have been satisfied and any amount payable in connection with an Award
subject to this Section 17, all within the time periods prescribed by and
consistent with the other requirements of Code Section 162(m). In specifying the
performance goals applicable to any performance period, the Committee may
provide that one or more objectively determinable adjustments shall be made to
the performance measures on which the performance goals are based, which may
include adjustments that would cause such measures to be considered “non-GAAP
financial measures” within the meaning of Rule 101 under Regulation G
promulgated by the Securities and Exchange Commission. The Committee may also
adjust performance measures for a performance period to the extent permitted by
Code Section 162(m) in connection with an event described in Section 12(a) to
prevent the dilution or enlargement of a Participant’s rights with respect to
Performance-Based Compensation. The Committee may adjust downward, but not
upward, any amount determined to be otherwise payable in connection with such an
Award. The Committee may also provide, in an Agreement or otherwise, that the
achievement of specified performance goals in connection with an Award subject
to this Section 17 may be waived upon the death or Disability of the Participant
or under any other circumstance with respect to which the existence of such
possible waiver will not cause the Award to fail to qualify as
“performance-based compensation” under Code Section 162(m).
     (c) Limitations. Subject to adjustment as provided in Section 12(a), the
maximum number of Shares that may be the subject of Full Value Awards of
Performance-Based Compensation granted to any Participant during any calendar
year shall not exceed 150,000 Shares.
     (d) Performance Measures. For purposes of any Full Value Award considered
Performance-Based Compensation subject to this Section 17, the performance
measures to be utilized shall be limited to one or a combination of two or more
of the following: net sales; net earnings; earnings before income taxes;
earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per share (basic or diluted);
profitability as measured by return ratios (including, but not limited to,
return on assets, return on equity, return on investment and return on net
sales) or by the degree to which any of the foregoing earnings measures exceed a
percentage of net sales; cash flow or free cash flow; market share; margins
(including, but not limited to, one or more of gross, operating and net earnings
margins); stock price; total shareholder return; asset quality; non-performing
assets; revenue growth; operating income; operating assets; improvement in or
attainment of expense level, cost saving or cost per unit goals; economic value
added; market penetration goals and improvement in or attainment of working
capital levels. Any performance goal based on one or more of the foregoing
performance measures may be expressed in absolute amounts, on a per share basis,
as a growth rate or change from preceding periods, or as a comparison to the
performance of specified companies or other external measures, and may relate to
one or any combination of corporate, group, unit, division, Affiliate or
individual performance.
18. Other Provisions.
     (a) Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan
nor shall anything contained in the Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and a Participant. To the extent any person has
or acquires a right to receive a payment in connection with an Award under the
Plan, this right shall be no greater than the right of an unsecured general
creditor of the Company.
     (b) Limits of Liability. Except as may be required by law, neither the
Company nor any member of the Board or of the Committee, nor any other person
participating (including participation pursuant to a delegation of authority
under Section 3(c) of the Plan) in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken, or not taken, in good
faith under the Plan.

10



--------------------------------------------------------------------------------



 



     (c) Compliance with Applicable Legal Requirements. No Shares distributable
pursuant to the Plan shall be issued and delivered unless the issuance of the
Shares complies with all applicable legal requirements, including compliance
with the provisions of applicable state and federal securities laws, and the
requirements of any securities exchanges on which the Company’s Shares may, at
the time, be listed. During any period in which the offering and issuance of
Shares under the Plan are not registered under federal or state securities laws,
Participants shall acknowledge that they are acquiring Shares under the Plan for
investment purposes and not for resale, and that Shares may not be transferred
except pursuant to an effective registration statement under, or an exemption
from the registration requirements of, such securities laws. Any book-entry or
stock certificate evidencing Shares issued under the Plan that are subject to
such securities law restrictions shall be accompanied by or bear an appropriate
restrictive legend.
     (d) Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.
     (e) Governing Law. To the extent that federal laws do not otherwise
control, the Plan and all determinations made and actions taken pursuant to the
Plan shall be governed by the laws of the State of Minnesota without regard to
its conflicts-of-law principles and shall be construed accordingly.
     (f) Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
     (g) Code Section 409A. It is intended that (i) all Awards of Options, SARs
and Restricted Stock under the Plan will not provide for the deferral of
compensation within the meaning of Code Section 409A and thereby be exempt from
Code Section 409A, and (ii) all other Awards under the Plan will either not
provide for the deferral of compensation within the meaning of Code
Section 409A, or will comply with the requirements of Code Section 409A, and
Awards shall be structured and the Plan administered and interpreted in
accordance with this intent. The Plan and any Agreement may be unilaterally
amended by the Company in any manner deemed necessary or advisable by the
Committee or Board in order to maintain such exemption from or compliance with
Code Section 409A, and any such amendment shall conclusively be presumed to be
necessary to comply with applicable law. Notwithstanding anything to the
contrary in the Plan or any Agreement, with respect to any Award that
constitutes a deferral of compensation subject to Code Section 409A:
          (1) If any amount is payable under such Award upon a termination of
Service, a termination of Service will be deemed to have occurred only at such
time as the Participant has experienced a “separation from service” as such term
is defined for purposes of Code Section 409A;
          (2) If any amount shall be payable with respect to any such Award as a
result of a Participant’s “separation from service” at such time as the
Participant is a “specified employee” within the meaning of Code Section 409A,
then no payment shall be made, except as permitted under Code Section 409A,
prior to the first business day after the earlier of (i) the date that is six
months after the Participant’s separation from service or (ii) the Participant’s
death. Unless the Committee has adopted a specified employee identification
policy as contemplated by Code Section 409A, specified employees will be
identified in accordance with the default provisions specified under Code
Section 409A.
     (h) Rule 16b-3. It is intended that the Plan and all Awards granted
pursuant to it shall be administered by the Committee so as to permit the Plan
and Awards to comply with Exchange Act Rule 16b-3. If any provision of the Plan
or of any Award would otherwise frustrate or conflict with the intent expressed
in this Section 18(e)(4), that provision to the extent possible shall be
interpreted and deemed amended in the manner determined by the Committee so as
to avoid the conflict. To the extent of any remaining irreconcilable conflict
with this intent, the provision shall be deemed void as applied to Participants
subject to Section 16 of the Exchange Act to the extent permitted by law and in
the manner deemed advisable by the Committee.
     (i) Compensation Recoupment Policy. Awards may be made subject to any
compensation recoupment policy adopted by the Board or the Committee at any time
prior to or after the effective date of the Plan, and as such policy may be
amended from time to time after its adoption.

11